FILED
                             NOT FOR PUBLICATION                            JUN 07 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SHAIR JUNJUNGAN SIAHAAN,                          No. 11-72068

               Petitioner,                        Agency No. A095-635-789

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 26, 2013 **

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       Shair Junjungan Siahaan, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reconsider its prior order. We review for abuse of discretion. Cano-Merida v. INS,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
311 F.3d 960, 964 (9th Cir. 2002). We have jurisdiction under 8 U.S.C. § 1252,

and we deny the petition for review.

         The BIA did not abuse its discretion by denying Siahaan’s motion to

reconsider as untimely because it was filed more than 30 days after the BIA’s final

removal order, see 8 U.S.C. § 1229a(c)(6)(B); 8 C.F.R. § 1003.2(b)(2), and

because Siahaan does not contend that he is entitled to equitable tolling, see

Iturribarria v. INS, 321 F.3d 889, 897 (9th Cir. 2003) (holding that deadline for

motion to reconsider may be equitably tolled under certain circumstances). To the

extent that Siahaan contends that the BIA abused its discretion by failing to

exercise its authority to sua sponte reconsider his case, we lack jurisdiction to

consider that issue. See Minasyan v. Mukasey, 553 F.3d 1224, 1229 (9th Cir.

2009) (recognizing that this court does not have jurisdiction to review an alien’s

claim that the BIA should have exercised its sua sponte power to reconsider or

reopen a prior order); Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir. 2002).

         We do not have jurisdiction to consider the remaining issues raised by

Siahaan on appeal because he did not exhaust those issues in his motion to

reconsider before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.

2004).

         PETITION FOR REVIEW DENIED.


                                            2                                     11-72068